DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 13, 2022.  This action is made final.
Claims 1, 10, and 19 are amended.  Claims 1, 10, and 19 are independent claims.

Information Disclosure Statement
The information disclosure statement submitted on April 19, 2022, was filed before the mailing of an action closing prosecution in the application and was accompanied by the required fee.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Information Disclosure Statement
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a video capture device” and “a detector” in Claims 10-18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 2, 7, 8, 10, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman, Shai, U.S. Patent Application 2015/0123966 A1 (published May 7, 2015) (hereinafter “Newman”).
Regarding Claim 1, Newman discloses a method (e.g., Abstract, describing methods, devices, and systems for providing an augmented and a virtual reality experiences) comprising:
Capturing, using a video capture device associated with a computing device, a video stream of a physical activity scene, the video stream including an interactive sheet, the interactive sheet including an interaction area (see, e.g., id., paras. 4 and 5, describing a mobile or stationary computational device including a scene imager such as a camera assembly and including an augmented reality module or application stored on operating memory and executed by processing circuitry such that rendering is responsive to detection of an acquired image feature; para. 12, describing embodiments in which the device enhances viewing quality of imaged physical objects by replacing or overlaying on top of the image a rendered equivalent virtual of the physical object and describing embodiments in which this is done using a virtual representation of an object that the device has identified in a camera feed [representing a video stream]; para. 18, describing embodiments in which the device is operated in either an AR or VR mode and image processing circuits of the device perform visual analysis of a camera feed such as from a forward-looking camera; and para. 122, describing embodiments in which forms and worksheets [interactive sheets] are scanned by the device camera and areas of a page, form, or worksheet that a user filled in or checked are identified [indicating capture of an interactive sheet including an interaction area]);
Identifying, using a processor of the computing device, the interactive sheet (see, e.g., id., paras. 4 and 5, describing the computational device including processing circuitry such as a general purpose or dedicated processor and describing the processing circuitry executing the augmented reality module such that rendering is responsive to detection of an acquired image feature; para. 12, describing embodiments in which an image of a real form or worksheet is acquired and a page looked at through a camera is scanned, identified, and compared to a template associated with the form; para. 112 and Fig. 31C, describing and illustrating an example in which a page is identified using OCR; and paras. 119 and 120, describing embodiments in which a scanner software module scans a form or page, identifies words in the captured form or page, and compares the detected words to words stored in memory in order to match the captured form or page to a high-quality form or page stored in memory);
Determining, using the processor of the computing device, a virtual template based on the identity of the interactive sheet (see, e.g., id., para. 12, describing embodiments in which an image of a real form is scanned, identified, and compared to a template associated with the form and describing comparing a form or worksheet page against a known template; para. 120, describing the scanner software module detecting that the scanned form or page corresponds to a form or page already stored in the device’s memory; para. 56, describing embodiments in which an object detected in a digital image frame is a fillable form including both form text and fillable fields; and para. 122, describing embodiments in which forms and worksheets include areas to be filled in or checked by a user);
Displaying, on a display of the computing device, a graphical user interface embodying the virtual template and including a virtual prompt (see, e.g., id., para. 56, describing a rendered virtual object as a virtual equivalent or representation of an object detected in the digital image frame, the virtual object either augmenting, overlaying, or replacing the detected object within a display image, and describing embodiments in which, when the object detected in the digital image frame is a fillable form including both form text and fillable fields, the display image includes a virtual equivalent of the detected form and digital image frame portions indicative of image information acquired from fillable field areas of the detected form; para 78, describing an example in which the user views a page and the system replaces the page with its virtual high-quality version layered exactly at the same location as the physical page; para. 119, describing embodiments in which a high-quality version of a form or page is identified based on detecting words or characters on a captured form or page; and para. 122, describing embodiments in which the device’s camera scans forms and worksheets and identifies which areas should be filled in handwriting, checkboxes, and other types of written input on a page, form, or worksheet a user filled in or checked such as in a multiple-choice test.  Note that aspects of a virtual version of a form including text relative to fillable fields or words or characters on the form, such as in relationship to a multiple-choice test, represent a virtual prompt at least in the sense of being aspects that indicate or direct filling of the form);
Detecting, using the processor of the computing device, an interaction on the interaction area of the interactive sheet based on the virtual prompt (see, e.g., id., para. 56, describing embodiments in which presence or absence of text in a fillable field of the detected form is assessed and describing performing optical character recognition on digital image frame portions indicative of image information acquired from fillable field areas of the detected form; para. 122, describing embodiments in which the device’s camera captures an image of the page the user may have marked and a software module running on the device’s processing unit analyzes which field has been filled and which checkboxes were or were not checked; paras. 54, 72, and 118; describing embodiments in which real objects are tracked and virtual objects are rendered in real time; and paras. 119 and 122, describing identification of a form or page based on detecting words or characters on a captured form or page and describing an example of a multiple-choice test [indicating interaction based on a virtual prompt at least in the sense of form filling related to aspects that indicate or direct filling of the form]);
Generating, using the processor of the computing device, a virtual annotation based on the detected interaction on the interaction area (see, e.g., id., para. 12, describing comparing an identifier form or worksheet page against a known template and describing an example in which the device scans a form, creates a normalized version of the form with a top view and a required size, extracts variable elements or fields from the form such as hand written filled areas in the form, and puts or transplants an extracted element in the right location in the original, higher-quality, equivalent, pre-scanned form [various display elements, including the extracted and transferred variable information, representing a virtual annotation]; para. 56, describing the virtual object either augmenting, overlaying, or replacing the detected object within a display image [representing various forms of virtual annotation] and describing embodiments in which, when the object detected in the digital image frame is a fillable form including both form text and fillable fields, the display image includes a virtual equivalent of the detected form and digital image frame portions indicative of image information acquired from fillable field areas of the detected form; para. 121, describing the scanner software module overlaying, on top of a retrieved high-quality form or page, manually filled-in fields from the scanned form or page according to field locations stored in the device’s memory; and para. 122, describing capturing an image of the page the user may have marked, analyzing which field has been filled, and indicating accordingly); and
Updating, on the display of the computing device, the graphical user interface to include the virtual annotation on the virtual template (see, e.g., id., para. 12, describing an example in which the device creates a normalized version of the form and puts or transplants extracted variable elements in the right location in the original form; para. 56, describing the virtual object augmenting, overlaying, or replacing the detected object within a display image and describing embodiments in which the display image includes the virtual equivalent of the detected form and information acquired from fillable field areas of the detected form; and para. 121, describing the scanner software module overlaying, on top of a retrieved high-quality form or page, manually filled-in fields from the scanned form or page according to field locations stored in the device’s memory; and see also, e.g., id., para. 115, describing embodiments in which a pupil uses a mobile device to learn from a book, the pupil faces the mobile device’s camera towards the book so that the book is displayed on the mobile device’s screen, and the augmented reality software module identifies the page in the book, retrieves comments for that page, detects places on the page in which comments should be embedded, and renders the comments on top of the displayed page in the proper location for each comment).
Regarding Claim 2, Newman discloses the method of Claim 1, wherein the interaction further comprises a marking formed by a user in the interaction area (see, e.g., Newman, para. 122, describing embodiments in which the device’s camera captures an image of the page the user may have marked and the software module analyzes which field has been filled and which checkboxes were or were not checked).
Regarding Claim 7, Newman discloses the method of Claim 1, wherein, displaying the graphical user interface embodying the virtual template further comprises: determining, using the processor of the computing device, a position of the interactive sheet in the physical activity scene (see, e.g., Newman, paras. 14-16, describing embodiments in which the device detects, recognize, and uses text in the camera feed to identify and estimate spatial orientation of objects, including pages, in the camera feed, indicating identification based on shape or texture features, and describing an algorithm including estimating orientation and distance based on identification of enough words of a page; para. 57, describing embodiments in which a position and/or orientation of a display image representing a point of view within an at least partially virtual environment is at least partially based on image information acquired by the image sensor of the surroundings; and para. 118 and Fig. 34, describing and illustrating an example in which an object is captured in real time and normalized to a defined size and orientation even if not presented this way to the camera and describing application to a form or page that does not face the camera directly but is at some angle relative to the camera); aligning, using the processor of the computing device, the virtual template to the interactive sheet using the position of the interactive sheet in the physical activity scene (see, e.g., id., para. 12, describing the virtual object’s orientation and positioning adjusted by image processing circuits of the device to make the overlay or replacement; para. 105, describing embodiments in which the augmented reality software module detects a captured page, retrieves a high-quality page from memory, detects the orientation and distance of the captured page, and renders the page retrieved from memory and describing rendering the retrieved page exactly or almost exactly on top of the page captured by the camera; and para. 118 and Fig. 34, describing normalizing an object captured in real time to a defined size and orientation and describing and illustrating embodiments in which a form or page does not face the camera directly and the device shows actual scanning while adjusting the captured image and transform it to a normalized format such that the image of the captured form or page will seem as if it was captured in front view and from a defined distance); and displaying, using the processor of the computing device, the aligned virtual template in the graphical user interface (see, e.g., id., para. 105, describing embodiments in which the augmented reality software module detects a captured page, retrieves a high-quality page from memory, detects the orientation and distance of the captured page, and renders the page retrieved from memory and describing rendering the retrieved page exactly or almost exactly on top of the page captured by the camera).
Regarding Claim 8, Newman discloses the method of Claim 7, wherein aligning the virtual template to the interactive sheet signals to the processor of the computing device where the interaction area is located on the interactive sheet based on a mapping of an expected interaction area in the virtual template (see, e.g., Newman, para. 12, describing an example in which the device finds a form orientation and distance and creates a normalized version of the form and puts or transplants extracted variable elements in the right location in the original form; para. 119, describing embodiments in which the high-quality form or page is stored in memory along with coordinates of spots on the form or page which correspond to characters or words in the form or page and the scanner software module matches the location of the captured spots to the location of the stored spots in order to identify the high-quality form or page and detect its orientation; and para. 120, describing scanning the form or page and describing the scanner software module detecting that the scanned form or page corresponds to a form or page already stored in the device’s memory, replacing the scanned form or page with the higher-quality form or page retrieved from memory, and overlaying, on top of the high-quality retrieved form or page, the manually filled-in parts from the scanned form or page in the same locations the filled-in parts were in in the scanned page [representing a mapping as claimed]).
Regarding Claim 10, Newman discloses a physical activity surface visualization system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 11, Newman discloses a physical activity surface visualization system corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Newman discloses a physical activity surface visualization system corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Newman discloses a physical activity surface visualization system corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Ponnavaikko et al., U.S. Patent Application 2014/0188756 A1 (published Jul. 3, 2014) (hereinafter “Ponnavaikko”).
Regarding Claim 3, Newman teaches the method of Claim 2 as discussed above and further teaches the method further comprising: detecting, using the processor of the computing device, the marking formed by the user in the interaction area (see, e.g., Newman, para. 122, describing embodiments in which the device’s camera captures an image of the page the user may have marked and the software module analyzes which field has been filled and which checkboxes were or were not checked).
However, Newman is silent regarding determining, using the processor of the computing device, whether the marking matches an expected marking for the interaction area.
Ponnavaikko teaches a method (e.g., Ponnavaikko, Abstract, describing a method for automatic processing of forms using augmented reality) comprising determining, using a processor of a computing device, whether a marking matches an expected marking for an interaction area (see, e.g., id., paras. 21-25 and Figs. 1C and 1D, describing and illustrating a device such as a mobile phone configured to operate in an augmented reality mode that combines computer-generated information with received real-world data to provide a composite view and describing embodiments in which an imaging unit of the device video scans a physical filled-out application form including multiple fields, a processing unit of the device is configured to identify a type of the filled-out application form by comparing captured images of the application form against an original application form, the processing unit extracts filled-out content in each of the fields of the captured application form and retrieves a configuration file based on the identified type of the captured application form, the processing unit compares the extracted content with respective rules and threshold values defined in the retrieved corresponding configuration file to generate messages, and a user interface is configured to display the generated messages over the electronic application form).
Newman and Ponnavaikko are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for providing an augmented reality display of an interactive sheet and with teachings directed toward detecting form values.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Newman and Ponnavaikko and implement a method in which it is determined, using a processor of a computing device, whether a marking matches an expected marking for an interaction area in order to reduce manual effort and to increase efficiency in reviewing and processing forms (see, e.g., Ponnavaikko, paras. 3-5; and in view of the value of automation well known in the art).  
Regarding Claim 12, Newman as modified by Ponnavaikko teaches a physical activity surface visualization system corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Ponnavaikko and in further view of Olsen, Jr., Dan Reed, U.S. Patent Application 2014/0377733 A1 (published Dec. 25, 2014) (hereinafter “Olsen”).
Regarding Claim 4, Newman as modified by Ponnavaikko teaches the method of Claim 3 as discussed above and further teaches the method further comprising: responsive to the marking not matching the expected marking for the interaction area, generating an incorrect answer annotation and presenting the incorrect answer annotation on the graphical user interface (see, e.g., Ponnavaikko, paras. 24, 25, and 32 and Figs. 1C and 1D, describing and illustrating the device configured to operate in an augmented reality mode, describing embodiments in which the processing unit compares the extracted content with respective rules and threshold values to generate messages and the user interface is configured to display the generated messages over the electronic application form, and describing and illustrating an error-checking module generating an error message over the electronic application form displayed in the augmented reality mode; and paras. 33 and 34, describing examples in which an error-checking module generates error messages for display in relationship to errors in specific fields [representing incorrect answer annotations in some form]).
However, Newman is silent regarding, responsive to the marking matching the expected marking for the interaction area, generating a correct answer annotation and presenting the correct answer annotation on the graphical user interface.
Olsen teaches a method (e.g., Olsen, Abstract, describing methods and systems relating to administration, evaluation, and review of assessments such as quizzes and tests) comprising, responsive to a marking matching an expected marking for an interaction area, generating a correct answer annotation and presenting the correct answer annotation on a graphical user interface (see, e.g., id., para. 108, describing an assessee feedback system that takes results of a grading system and generates visual and/or interactive information that shows the assessee the score that the assessee received, the reasons for that score, and feedback associated with the grading and describing embodiments in which feedback originates from matching assessee answers items to correct answer items as filtered through the grading system; para. 109, describing embodiments in which the assessee feedback system displays each assessee answer item in the context of the original problem along with scoring information and feedback from the attached assessor answer, the display showing the assessee what the assessee did right [representing a correct answer annotation] or wrong, how the assessee was scored, and feedback the assessee needs to guide future work; para. 143, describing embodiments in which a system is implemented in the context of digital ink strokes as is adapted for creating correct ink strokes along with any associated feedback; and para. 161, describing a matching algorithm that identifies digital ink strokes that match an assessor digital ink stroke).
Olsen is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for evaluating user input at an interaction area and with teachings directed toward virtual annotation.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Newman, Ponnavaikko, and Olsen and implement a method in which, responsive to a marking matching an expected marking for an interaction area, a correct answer annotation is generated and the correct answer annotation is presented on a graphical user interface in order to improve automated feedback for more complex forms of assessment (see, e.g., Olsen, paras. 3-6; and in view of the value of pedagogical feedback well known in the art).  
Regarding Claim 5, Newman as modified by Ponnavaikko and as further modified by Olsen teaches the method of Claim 4, wherein the incorrect answer annotation includes a graphical representation of steps to provide the correct answer annotation (see, e.g., Ponnavaikko, para. 32 and Fig. 1D, describing and illustrating the error-checking module generating an error message over the electronic application form displayed in the augmented reality mode, the error message including direction on a correction to provide in the form; and para. 54, describing embodiments in which the device generates suggestions on how to complete or correct a particular field or the filled-out content; and see, e.g., Olsen, para. 37, describing the assessee feedback system as showing assessees results in a way that they can understand what they did wrong and receive feedback from the assessor that may guide them to correct the problem; para. 77, describing embodiments in which a feedback comment includes any combination of text, drawing, image, audio, or video that will help the assessee better understand the learning issue represented by an assessor answer item; para. 109, describing embodiments in which the assessee feedback system displays each assessee answer item in the context of the original problem and provides feedback the assessee needs to guide future work; para. 79, describing embodiments in which feedback associated with an incorrect assessor answer item indicates why an assessee answer is wrong and guides the assessee to remedial material; and para. 112, describing embodiments in which the assessee feedback system provides commentary and/or instructional or explanatory information.  One of ordinary skill in the art would have been motivated to implement a method in which an incorrect answer annotation includes a graphical representation of steps to provide a correct answer annotation under the same rationale as provided in the discussion of Claim 4 above and further in order to improve student learning [see, e.g., Olsen, paras. 3-6, 77, and 78]).
Regarding Claim 6, Newman as modified by Ponnavaikko and as further modified by Olsen teaches the method of Claim 5, wherein the interaction on the interaction area is a marking on the interaction area and wherein the virtual annotation is a virtual representation of the marking (see, e.g., Newman, para. 12, describing an example in which the device creates a normalized version of the form and puts or transplants extracted variable elements in the right location in the original form and describing embodiments in which the device performs OCR on the image information found in the known filed areas of the form and overlays the fields’ data in a high-resolution version on the form.  Note that any displayed content representing a user marking within the normalized [virtual] version of the form can be viewed as a virtual representation of the marking; and see also, e.g., id., para. 53, describing embodiments in which a physical object appearing within acquired image frame is augmented with virtual markings within the generated display image and the physical object is also represented by a virtual representation within the generated display image; and para. 122, describing embodiments in which the device’s camera captures an image of the page the user may have marked and the software module analyzes which field has been filled, and indicates accordingly, and which checkboxes were or were not checked).
Regarding Claim 13, Newman as modified by Ponnavaikko and as further modified by Olsen teaches a physical activity surface visualization system corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 14, Newman as modified by Ponnavaikko and as further modified by Olsen teaches a physical activity surface visualization system corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Newman as modified by Ponnavaikko and as further modified by Olsen teaches a physical activity surface visualization system corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Sumner et al., U.S. Patent Application 2015/0254903 A1 (published Sep. 10, 2015) (hereinafter “Sumner”).
Regarding Claim 9, Newman teaches the method of Claim 1 as discussed above.  However, although Newman teaches providing a background virtual object that has a similar color and texture to that of a physical background (Newman, para. 11), it is silent regarding detecting, using the processor of the computing device, a color in the interaction area of the interactive sheet, determining a color adjustment for the virtual template by using the detected color in the interaction area as a color of a corresponding area of the virtual template, and displaying the virtual template in the graphical user interface with the detected color in the corresponding area of the virtual template.
 Sumner teaches a method (e.g., Sumner, Abstract, describing a method and system for augmented reality image transformation) comprising: detecting, using a processor of a computing device, a color in an interaction area of an interactive sheet; determining a color adjustment for a virtual template by using the detected color in the interaction area as a color of a corresponding area of the virtual template; and displaying the virtual template in a graphical user interface with the detected color in the corresponding area of the virtual template (see, e.g., id., Abstract and paras. 19 and 23; describing a system processor configured to execute an image transformation engine to receive image data corresponding to an image, to detect a feature on a surface of the image, and to synthesize a texture corresponding to the feature on a displayed augmented reality representation; paras. 39 and 40 and Figs. 5A and 5B, describing and illustrating an augmented reality image transformation environment including media in the form of a coloring book page having a character image modified by a user through the addition of color; paras. 39, 41, 44, 47, and 48 and Fig. 4, describing and illustrating a flowchart presenting a method to perform augmented reality image transformation, the method comprising receiving image data corresponding to an image, detecting a feature of the image using the image data such as a color added by the user to the image, synthesizing a texture corresponding to the detected feature, and producing an augmented reality representation of the image having the texture for display to a user; and paras. 39 and 44 and Fig. 6A, describing and illustrating an exemplary depiction of an augmented reality representation of a user-modified image having synthesized texture corresponding to features of the user-modified image, the feature including a color added by the user to the image).
Sumner is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for providing an augmented reality display of an interactive sheet and with teachings directed toward detecting sheet features.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Newman and Sumner and implement a method in which a color in an interaction area of an interactive sheet is detected, a color adjustment for a virtual template is determined by using the detected color in the interaction area as a color of a corresponding area of the virtual template, and displaying the virtual template in the graphical user interface with the detected color in the corresponding area of the virtual template in order to extend advantages of electronic media to tangible media in creative contexts (see, e.g., Sumner, paras. 2-4; and in view of the value of color correspondence well known in the art).  
Regarding Claim 18, Newman as modified by Sumner teaches a physical activity surface visualization system corresponding to the method of Claim 9.  The same rationale of rejection provided above is applicable. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Campanelli et al., U.S. Patent Application 2015/0205777 A1 (published Jul. 23, 2015) (hereinafter “Campanelli”).
Regarding Claim 19, Newman teaches a method corresponding to the methods of Claims 1, 7, and 8.  The same rationales of rejection provided above are applicable. 
However, although any identification and retrieval of a virtual template based on visual input can be viewed as comprising detecting a visual marking, identifying the visual marking, and retrieving a virtual template based on the identified visual marking, Newman does not explicitly describe an interactive sheet that includes a visual marking, detecting the visual marking from the video stream, identifying the detected visual marking, and retrieving a virtual template based on the identified visual marking.
Campanelli teaches a method (e.g., Sumner, Abstract, describing a method of creating an electronic file corresponding to a printed artifact) comprising: capturing a video stream including an interactive sheet that includes a visual marking; detecting the visual marking from the video stream; identifying the detected visual marking; and retrieving a virtual template based on the identified visual marking (see, e.g., id., Abstract, describing the method of creating an electronic file corresponding to a printed artifact as including receiving an image file of a document page, analyzing the image file to detect a potential form identifier on the document page, and automatically performing a search to identify an actual form that corresponds to the potential form identifier; paras. 30, 34, 35, and 38 and Fig. 4, describing and illustrating a sample process flow for capturing an image of a hard copy form and performing automated form fill-in via electronic form retrieval, the process including performing form image analysis on a processed image to analyze the layout of the form and identify labels that may correspond to form identifiers, parsing the information assembled from image analysis to detect and identify a partial or a complete form identifier such as an alphanumeric sequence that uniquely identifies a particular form, and automatically retrieving a copy of an actual form if a potential form identifier corresponds to an actual form identifier).
Campanelli is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for identifying and retrieving a template associated with an interactive sheet and with teachings directed toward detecting sheet features.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Newman and Campanelli and implement a method in which a video stream including an interactive sheet that includes a visual marking is captured, the visual marking is detected from the video stream, the detected visual marking is identified, and a virtual template is retrieved based on the identified visual marking in order to more easily and accurately identify a template corresponding to a printed form (see, e.g., Campanelli, paras. 1-4; and in view of the value of unique identifiers well known in the art).  
Regarding Claim 20, Newman teaches a method corresponding to the method of Claim 2.  In view of the discussion of Claim 19, the same rationale of rejection provided above is applicable. 

Response to Arguments
Applicant’s arguments filed July 13, 2022, have been fully considered but are not persuasive.  Applicant argues on pages 10 and 11 of the Amendment (pages 2 and 3 of the Remarks) that Newman fails to disclose or teach limitations including a graphical user interface embodying a virtual template and including a virtual prompt and an interaction based on the virtual prompt.  These arguments ignore relevant teachings of Newman.  As discussed in the rejections above, Newman describes embodiments in which a form or page is identified based on detecting words or characters on a captured form or page (Newman, para. 119) and describes embodiments in which a camera scans forms and worksheets and identifies which areas should be filled in handwriting, checkboxes, and other types of written input on a page, form, or worksheet a user filled in or checked such as in a multiple-choice test.  Any aspects of a virtual version of a form such as text relative to fillable fields or words or characters on the form, such as questions and answer choices present on a multiple-choice test, represent virtual prompts as now claimed at least in the sense of being aspects that indicate or direct filling of the form.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Lemay et al., U.S. Patent 10,127,468 B1 (issued Nov. 13, 2018), teaching methods comprising capture of handwritten notes comprising a camera capturing pages having various visual characteristics.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
9/19/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174